Exhibit 99.1 EASTERLY GOVERNMENT PROPERTIES REPORTS SECOND QUARTER 2017 RESULTS WASHINGTON, D.C. – August 8, 2017 – Easterly Government Properties, Inc. (NYSE: DEA) (the “Company” or “Easterly”), a fully integrated real estate investment trust (“REIT”) focused primarily on the acquisition, development and management of Class A commercial properties leased to the U.S. Government, today announced its results of operations for the quarter ended June 30, 2017. Highlights for the Quarter Ended June 30, 2017 • Net income was $1.0 million, or $0.02 per share on a fully diluted basis • FFO was $14.5 million, or $0.31 per share on a fully diluted basis • FFO, as Adjusted was $13.5 million, or $0.29 per share on a fully diluted basis • CAD was $11.4 million • Announced the lease award for the development of a 52,870-square foot Food and Drug Administration (FDA) laboratory in Lenexa, Kansas (“FDA - Lenexa”) • Completed the acquisition of the previously announced 327,614-square foot Department of Veterans Affairs (VA) Ambulatory Care Center in Loma Linda, California (“VA - Loma Linda”) • Completed a $175.0 million private placement of senior unsecured notes, comprised of three tranches: $95.0 million 4.05% senior notes (“Series A”) due May 25, 2027; $50.0 million 4.15% senior notes (“Series B”) due May 25, 2029; and $30.0 million 4.30% senior notes (“Series C”) due May 25, 2032, with a weighted average maturity of 11.4 years and a weighted average interest rate of 4.12% • Completed a $127.5 million, 10-year, non-amortizing mortgage loan with a fixed interest rate of 3.59% per annum. The loan is secured by the 327,614-square foot VA - Loma Linda ambulatory care center • Portfolio occupancy at 100% “As Easterly continues to grow the Company through the acquisition and development of U.S. Government leased assets, we feel the quality of the overall portfolio is only getting stronger,” said William C. Trimble, III, Easterly’s Chief Executive Officer. “In this quarter, you have seen the Company introduce new assets, new tenants, and new development opportunities, all working together to extend the Company’s overall lease duration, while at the same time shortening the average age of the portfolio. As the Company’s CEO, I am very proud of our team for the success of this quarter.” Financial Results for the Six Months Ended June 30, 2017
